Title: From George Washington to Major General Nathanael Greene, 31 October 1779
From: Washington, George
To: Greene, Nathanael


        
          Dear Sir
          Head Quarters [West Point] 31st October 1779.
        
        I shall be glad to know whether you have made enquiry if a sufficient number of Vessels can be procured, and held in readiness, to transport troops up the River, should the Indian incursion to the Northward prove serious.
        Be pleased to forward the inclosed to Colo. Gouvion by Express immediately. I am Dear Sir Yr most obt Servt
        
          Go: Washington
        
      